Labatjve, J.
On the 1st day of January, 1865, the defendant sold to the plaintiff a negro woman, with full warranty, for the consideration of five bales of cotton and a note of Samuel Harrell for $200. The plaintiff now, alleging the nullity of this sale, and praying that it be declared null, claims of tho defendant $1,000, for the value of said five bales of cotton, and for the return of the note or its amount.
The defendant admits, in his answer, the sale, but says that he did not warrant the said negro a slave for life, and that plaintiff was fully aware of the nature of the title to said negro ; and plaintiff purchased an uncertain hope, and that he has no ground of action.
After hearing the testimony, the District Court gave judgment for defendant, and the plaintiff took this appeal.
The act of sale, introduced in evidence, shows that the defendant sold the negro woman on the 1st of January, 1865, as alleged by the plaintiff.
We are clearly of opinion that this sale was an absolute nullity, the negro woman being a free person on the 1st January, 1865. See the Constitution of 1864.
Plaintiff has proved that cotton was worth, in that parish, in January, 1865, from twenty-five to thirty cents per pound, but has entirely failed to prove the probable weight of the five bales of cotton. It is impossible for this Court to give a final judgment for plaintiff; the case has to be remanded, at the costs of the plaintiff, in order to ascertain the quantity of pounds of cotton he gave in payment.
It is therefore ordered and decreed, that the judgment of the District *107Court be annulled and avoided, and that tlie sale of the negro woman Listinia, sold by defendant to plaintiff, on the 1st of January, 1865, be declared a nullity. It is further ordered and decreed, that the case be remanded for a new trial, to ascertain the weight and value of the cotton on the 1st of January, 1865, and also whether the defendant should return the note of Samuel Harrell or pay its value ; and, as the case is remanded for the benefit of the plaintiff and appellant, it is ordered that he pay costs of appeal.